DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This communication is a Final Office Action in response to the Amendments and Remarks filed on the 30th day of June, 2022. Claims 1-22 have been cancelled. Claims 23-41 are pending. No claims are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-27, 30-36, and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20190068615 to Pack et al. (hereinafter Pack).
Referring to Claims 23, 32, and 40 (substantially similar in scope and language), Pack discloses a method for storing digital content of a user in a digital locker, a server system for storing digital content in a digital locker, and a method for securely storing digital content of a user in a digital locker (see at least Pack: ¶ 21, 24, and 25-26), comprising: 
creating, by a processor, a digital locker of a user; and
facilitating, by the processor, access of one or more participants to an authorization event for execution of one or more documents, which form of access can be physical or virtual, and which form of access can vary among the one or more participants; 
Pack discloses creating, by a processor, a digital locker of a user and facilitating, by the processor, access of one or more participants to an authorization event for execution of one or more documents, which form of access can be physical or virtual, and which form of access can vary among the one or more participants (see at least Pack: ¶ 21, 24-26, 31, 36-40: container module, 43, 48, and 50-65).
storing, by the processor, one or more digital file copies of the one or more documents executed during the authorization event; wherein said storing comprises shredding the one or more digital file copies into a plurality of shredded parts and storing the shredded parts and metadata for the digital file copies in the digital locker
Pack further discloses storing, by the processor, one or more digital file copies of the one or more documents executed during the authorization event; wherein said storing comprises shredding the one or more digital file copies into a plurality of shredded parts and storing the shredded parts and metadata for the digital file copies in the digital locker (see at least Pack: ¶ , see also Pack: ¶ 21, 24-26, 31, 36-40: container module, 43, 48, and 50-65: discussing how the information is created and stored within access controlled containers where the information is controlled and distributed only to authorized members of the container; see also Pack: ¶ 23, 26, 31, 48, and 63: discussing the shredding and encrypting of information and storing of the shredded parts within the system).

Referring to Claims 24, 33, and 41 (substantially similar in scope and language), Pack discloses the method as claimed in Claim 23, in Claim 32 and in Claim 40, wherein storing by the processor is based on a logic for performing shredding of the digital file (see at least Pack: ¶ 23, 26, 31, 48, and 63: discussing the shredding and encrypting of information and storing of the shredded parts within the system; see also Pack: ¶ 21, 24-26, 31, 36-40: container module, 43, 48, and 50-65: discussing how the information is created and stored within access controlled containers where the information is controlled and distributed only to authorized members of the container).

Referring to Claims 25, and 34 (substantially similar in scope and language), Pack discloses the method as claimed in Claim 23 and in Claim 32, further wherein the digital locker is created, by the processor, in a cloud storage (see at least Pack: ¶ 28).

Referring to Claims 26 and 35 (substantially similar in scope and language), Pack discloses the method as claimed in Claim 23 and in Claim 32, further wherein at least one of (i) the shredded parts of the one or more files and (ii) metadata of the one or more files are stored using blockchain technology (see at least Pack: ¶ 23-25, 33-38, 41-51: discussing the blockchain technology being employed by the system; see also Pack: ¶ , see also Pack: ¶ 21, 24-26, 31, 36-40: container module, 43, 48, and 50-65: discussing how the information is created and stored within access controlled containers where the information is controlled and distributed only to authorized members of the container; see also Pack: ¶ 23, 26, 31, 48, and 63: discussing the shredding and encrypting of information and storing of the shredded parts within the system).

Referring to Claims 27 and 36 (substantially similar in scope and language), Pack discloses the method as claimed in claim 23, wherein the one or more documents are related to the digital locker (see at least Pack: ¶ 23-25, 33-38, 41-51: discussing the blockchain technology being employed by the system; see also Pack: ¶ , see also Pack: ¶ 21, 24-26, 31, 36-40: container module, 43, 48, and 50-65: discussing how the information is created and stored within access controlled containers where the information is controlled and distributed only to authorized members of the container).

Referring to Claims 30 and 38 (substantially similar in scope and language), Pack discloses the method as claimed in claim 23 and in claim 32, further comprising verifying the identity of the participants prior to the execution of the one or more documents, said verifying comprises at least one of a biometric fingerprint verification, a voice verification, a facial recognition, and a retinal scan verification (see at least Pack: ¶ 28).

Referring to Claims 31 and 39 (substantially similar in scope and language), Pack discloses the method as claimed in Claim 23, further comprising: recording, by the processor, the authorization event; and storing, by the processor, the recording of the authorization event, in the digital locker wherein said storing comprises shredding a digital file of the recording into a plurality of shredded parts, which shredded parts are stored in the digital locker (see at least Pack: ¶ 23-25, 33-38, 41-51: discussing the blockchain technology being employed by the system; see also Pack: ¶ , see also Pack: ¶ 21, 24-26, 31, 36-40: container module, 43, 48, and 50-65: discussing how the information is created and stored within access controlled containers where the information is controlled and distributed only to authorized members of the container; see also Pack: ¶ 23, 26, 31, 48, and 63: discussing the shredding and encrypting of information and storing of the shredded parts within the system).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190068615 to Pack et al. (hereinafter Pack) in view of U.S. Patent Application Publication No. 20050123137 to McCallum.
Referring to Claim 28, Pack discloses the method as claimed in claim 27; However, Pack does not state wherein the authorization documents comprise custodian information related to the digital locker.
However, McCallum, which talks about a method and system for providing protection to digital assets, teaches it is known to require and manage access of custodians of digital assets where the system initially determines and constantly manages the authorization levels of custodians (see at least McCallum: Abstract). 
McCallum further teaches receiving custodian information related to at least one custodian who is requesting access to a digital asset and wherein the one or more authorization documents are related to a digital locker of the user comprising one or more digital contents, the one or more authorization documents comprise at least one or more of: medical proxies of the user; and custodian information related to at least one custodian (see at least McCallum: Abstract, ¶ 7-15, 19, 21, 28-29, 31-40, 52-56, and 94-95). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method for storing digital content of a user in a digital locker (as disclosed by the combination of Hatter and Rameshkumar). One of ordinary skill in the art would have been motivated to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset because it would protect against unauthorized access to a digital assets (see McCallum: ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method for storing digital content of a user in a digital locker (as disclosed by the combination of Hatter and Rameshkumar), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of authenticating and authorizing a custodian to enable access to a digital asset into the method for storing digital content of a user in a digital locker). See also MPEP § 2143(I)(A).

Claim(s) 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190068615 to Pack et al. (hereinafter Pack) in view of U.S. Patent Application Publication No. 20100332404 to Valin.
Referring to Claims 29 and 37 (substantially similar in scope and language), Pack discloses the method as claimed in claim 23, wherein the one or more documents comprise medical proxies of the user.
However, Valin, which like Pack talks about a method and system for protection, sharing, storage, accessing, authentication, certification, attachment and tracking anything in an electronic network, teaches it is known to store documents such as medical proxies or any other legal or medical document (see at least Valin: ¶ 28-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method for storing digital content of a user in a digital locker (as disclosed by the combination of Hatter and Rameshkumar). One of ordinary skill in the art would have been motivated to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset because it would protect, certify, access, share, authenticate, attach and track the files by way of a method, system and mechanism that will automatically encrypt, re-encode, and or de-encrypt the file in a live or non-live networking environment (see Valin: ¶ 25).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method for storing digital content of a user in a digital locker (as disclosed by the combination of Hatter and Rameshkumar), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of authenticating and authorizing a custodian to enable access to a digital asset into the method for storing digital content of a user in a digital locker). See also MPEP § 2143(I)(A).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and all the claims have been replaced with new ones.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689